905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ahoto Taysir MULAZIM, Petitioner.
No. 89-8064.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 17, 1990.

On Petition for Writ of Mandamus.
Ahoto Taysir Mulazim, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ahoto Taysir Mulazim petitions this Court for a writ of mandamus directing the district court (1) to allow him an opportunity to reply to documents filed by the defendants in his 42 U.S.C. Sec. 1983 action, (2) to file his amended complaint and require a response from defendants, and (3) to cease delaying action in the case.  Our review of the proceedings conducted by the district court discloses no undue delay in the handling of Mulazim's Sec. 1983 action.  We therefore deny leave to proceed in forma pauperis and deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.